Citation Nr: 1101718	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
December 1969 to April 1971.  He had additional, unverified 
service prior to that time.

This matter comes before the Board of Veterans' Appeals (Board) 
from a  
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which granted 
service connection for PTSD, and assigned an initial 30 percent 
rating, and denied service connection for bilateral hearing loss.  
In an April 2009 rating decision, the RO increased the 30 percent 
rating for PTSD to 50 percent, for the entire initial rating 
period from August 28, 2007.

The Veteran has not alleged unemployability due to his service-
connected PTSD, and the matter of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is not raised by either the Veteran or the evidence 
of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's 
PTSD has been characterized by nightmares, recurrent and 
intrusive distressing thoughts, social avoidance, hypervigilance, 
difficulty sleeping, chronic irritability, and periods of 
depression.

2.  For the entire period of initial rating appeal, the Veteran's 
PTSD has not been characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In an October 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what evidence VA 
would obtain.  The notice included provisions for disability 
ratings and for the effective date of the claim.

The claim for an initial higher rating for PTSD arises from 
disagreement with the initial evaluation following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to the claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided a VA examination in April 
2008 for PTSD.  For the reasons set forth above, the Board finds 
that VA has complied with the VCAA's notification and assistance 
requirements.  

The Veteran's most recent VA examination of PTSD took place in 
April 2008.  In the November 2010 Informal Hearing Presentation, 
the Veteran's representative claimed that the Veteran's symptoms 
had worsened since the last VA examination in April 2008 and 
pointed to an August 2008 private medical opinion which reported 
GAF scores (42-48 over the past year) lower than the GAF score 
(50) reported by the April 2008 VA examination.  However, the 
April 2008 VA examination was within the year addressed by the 
August 2008 private medical examination, as indicated by the GAF 
score assigned for the previous year and the Veteran's history of 
symptoms.  There has not been a showing of worsening PTSD 
symptoms, only a different characterization of those same PTSD 
symptoms by the August 2008 private examiner.  As such, VA, in 
this case, is not required to afford the Veteran a new VA 
examination to assess the current nature, extent, and severity of 
his service-connected disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95.



Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted 
for PTSD if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive.  The Board need not find all or even 
some of the symptoms to award a specific evaluation.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if 
the evidence shows that a veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate equivalent rating will be assigned.  Mauerhan, 16 
Vet. App. at 443.  The U.S. Court of Appeals for the Federal 
Circuit has embraced the Mauerhan Court's interpretation of the 
criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran was granted service connection and initially assigned 
a 30 percent rating for PTSD, effective August 28, 2007, in the 
July 2008 rating decision on appeal.  In an April 2009 rating 
decision, the RO increased the 30 percent rating for PTSD to 50 
percent, for the entire initial rating period from August 28, 
2007.

After a review of all the evidence, lay and medical, the Board 
finds that, for the entire period of initial rating appeal, the 
Veteran's PTSD has been characterized by nightmares, recurrent 
and intrusive distressing thoughts, social avoidance, 
hypervigilance, difficulty sleeping, chronic irritability, and 
periods of depression, consistent with the criteria for a 50 
percent disability rating under Diagnostic Code 9411, but has not 
been characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, as required for a 70 
percent disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130. 

The evidence includes a psychological assessment by a licensed 
professional counselor in September 2007 that shows the Veteran 
reported irritability, anger, raging, anxiety, panic attacks, 
crying over nothing, sleep disturbance, nightmares, not relating 
well with others, and being very suspicious of others.  The 
examiner reported that the Veteran was well groomed and nervous, 
but cooperative.  The examiner also reported no indication of 
hallucinations or delusions and the Veteran's judgment and 
reasoning were fair.  The examiner noted that the Veteran began 
to weep copiously when reporting a reoccurring dream concerning 
his experience in service.  The examiner reported that the 
Veteran exhibited difficulty falling asleep, irritability and 
outburst of anger, difficulties concentrating, and 
hypervigilance.  

The Veteran reported always checking around to see if there is 
anything odd in his house, and that he also positioned himself in 
his home to see his doors and windows to see if anyone was 
coming.  The Veteran also reported not being able to trust anyone 
and that he had not made a friend in 20 years.  The Veteran was 
given an Axis I diagnosis of chronic PTSD, and a chronic major 
depressive disorder.  The GAF score was 46.

The Veteran had a VA compensation examination for PTSD by a VA 
staff psychiatrist in April 2008.  The examiner noted the 
Veteran's history in detail.  The Veteran reported recurrent 
intrusive memories, avoidance symptoms, hypervigilance, suicidal 
tendencies, and frequent periods of depression.  The Veteran also 
reported sleep problems and feeling detachment and estrangement 
from others.  

During the interview in April 2008, the Veteran was fully 
oriented.  He appeared anxious and preoccupied.  The Veteran 
became highly emotional and began to weep and could not sit down 
in the chair.  The Veteran had to pace the room before becoming 
calm enough to sit down again.  He evidenced no delusions or 
hallucinations.  His thoughts were linear and logical throughout 
the examination.  He denied current thoughts of harm to himself 
or others, but did report suicidal gestures including sticking 
his head out into traffic from a curb during an argument with his 
girlfriend and also reported a more serious suicidal gesture by 
riding his motorcycle at extremely high speeds on a winding road.  
The Veteran listed two friends locally, but admitted he had not 
kept in close contact with them.  

In April 2008, the Veteran reported continued intrusive memories 
at least every other day, which leave him feeling depressed and 
also has strong emotional reactions when encountering reminders 
of Vietnam.  The Veteran reported no drug usage since 1984, but 
that he continued to drink alcohol.  He was also found capable to 
manage his own financial affairs.  The Veteran was given an Axis 
I diagnosis of PTSD, chronic, mild to moderate.  The GAF score 
was 50.

In an August 2008 letter, the Veteran's spouse wrote that the 
Veteran is a very angry and bitter man, looks depressed, and has 
no compassion or tenderness.  She also wrote that the Veteran was 
verbally abusive to her, and that the Veteran thinks the 
government has put things in the television to know what he was 
saying and also will come to his home and blow him up.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to 
speak to symptomology when the symptoms are readily observable).  

A psychological evaluation by a licensed professional counselor 
in August 2008 shows the Veteran reported problems with 
depression, panic attacks, hypervigilance, and intrusive 
thoughts.  He reported being constantly hypervigilant and 
questioned what is happening when he is in public.  The examiner 
reported that the Veteran barely interacts with his wife and had 
been put in jail for hurting her.  The examiner also reported 
irritability and outbursts of anger, markedly diminished 
participation in social/recreational activities, feelings of 
detachment/estrangement from others, difficulties concentrating, 
and exaggerated startle response.  The Veteran was given an Axis 
I diagnosis of chronic PTSD and chronic major depressive 
disorder.  The GAF score was reported as between 42 and 48 over 
the past year and 46 at the examination.

On review of the evidence above, the Board finds that, for the 
entire initial rating period, the symptoms of the Veteran's PTSD 
have more closely approximated nightmares, recurrent and 
intrusive distressing thoughts, social avoidance, hypervigilance, 
difficulty sleeping, chronic irritability, and periods of 
depression.  The GAF scores have varied between 42 and 50.  The 
Veteran's psychiatric symptoms have been relatively consistent 
and a 50 percent rating takes into account significant social and 
occupational impairment.  The Board particularly notes that the 
Veteran's PTSD has been characterized as mild to moderate and his 
symptoms have been described as minimally functioning impairing.  

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 
11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, the April 2008 
VA examiner opined that the Veteran's substance abuse was not 
substantially contributing to his PTSD and certainly did not 
account for his PTSD symptoms.  

In order to achieve the next-higher 70 percent rating, the 
evidence must demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

The evidence in this case does not reveal suicidal ideation.  In 
the September 2007 private examination, the Veteran reported no 
suicidal ideation in the past or present.  In the April 2008 VA 
examination, the Veteran denied current thoughts of harm to 
himself or others, but did report that he stuck his head out into 
traffic from a curb during an argument with his girlfriend, and 
also reported that he rode his motorcycle at extremely high 
speeds on a winding road.  

With regard to obsessional rituals, the September 2007 private 
examination reported the Veteran always checking around to see if 
there is anything odd in his house and also positions himself in 
his home to see his doors and windows to see if anyone is coming.  
The August 2008 private examination reported the Veteran, during 
group therapy, scanned the room and each individual to see if 
they are telling the truth and positions himself to look at the 
windows and doors.  The Veteran does not contend, nor does the 
record reflect, that these rituals interfere with routine 
activities.

The Veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  The September 2007 private examination reported the 
Veteran was able to express his issues clearly and responded to 
direct questions with minimal redirection.  The April 2008 VA 
examination reported that the Veteran was able to give a detailed 
history and appeared entirely cognitively intact.  

The record does not reflect that the Veteran suffers from near-
continuous panic or depression affecting the ability to function 
independently.  In the April 2008 VA examination, the Veteran 
reported he did see himself as chronically depressed, and 
reported periods of up to one half day where he will become 
withdrawn and have no interest in usual activities.  The August 
2008 private examination reported near continuous depression; 
however, it was not quantified, and no further description was 
given.  

The record also does not reflect the Veteran suffers from spatial 
disorientation, and his appearance and hygiene are normal.  In 
both the September 2007 private examination and August 2008 VA 
examination, the Veteran was dressed and well groomed.  The April 
2008 VA examination reported the Veteran was fully oriented.  

The Veteran does have some irritability; however, it is not 
unprovoked.  In the September 2007 private examination, the 
Veteran reported a lot of anger because his siblings rarely visit 
their mother and they want to put her in a nursing home.  He also 
reported anger with thieves, promiscuity, and dumb people.  In 
addition, while there is one reference to the Veteran being put 
in jail because he hurt his wife, such reported incident is 
without time reference, so it is indiscernible if this reported 
incident occurred during the rating period on appeal.  In 
addition, this report of a single incident of violence, in the 
context of otherwise provoked irritability, does not demonstrate 
unprovoked irritability with "periods of violence" as 
contemplated by a 70 percent rating.  In the April 2008 VA 
examination, the examiner opined that the Veteran's irritability 
was partially due to his impatience.  

The record demonstrates that the Veteran's PTSD is characterized 
by nightmares, recurrent and intrusive distressing thoughts, 
social avoidance, hypervigilance, difficulty sleeping, chronic 
irritability, and periods of depression.  Also as reported above, 
the Veteran's PTSD symptoms are mild to moderate.  The Board 
concludes that the Veteran's disability picture does not more 
nearly approximate the next-higher 70 percent rating criteria 
under Diagnostic Code 9411 for any period.  Even though the 
Veteran exhibits frequent periods of depression, the Veteran's 
PTSD symptoms, as a whole, are contemplated by the 50 percent 
rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating, otherwise, the lower rating will be 
assigned).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for an initial rating in 
excess of 50 percent for PTSD for any period, and the claim must 
be denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular 
evaluation is warranted for PTSD.  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the 
Board finds that the symptomatology and impairment caused by the 
Veteran's PTSD is specifically contemplated by the schedular 
rating criteria, and no referral for extraschedular consideration 
is required.  The schedular rating criteria, Diagnostic Code 
9411, specifically provides for disability ratings based on a 
combination of history and clinical findings.  In this case, 
considering the lay and medical evidence, the Veteran's PTSD has 
manifested nightmares, recurrent and intrusive distressing 
thoughts, social avoidance, hypervigilance, difficulty sleeping, 
chronic irritability, inability to establish and maintain 
effective relationships, and frequent periods of depression.  
These symptoms are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.   
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  In the absence of exceptional factors 
associated with PTSD, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD is 
denied.




REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim for 
service connection for bilateral hearing loss so that he is 
afforded every possible consideration.  VA has a duty to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

The record reflects that there may be outstanding VA treatment 
records which may be pertinent to the claim for service 
connection for bilateral hearing loss.  In the April 2008 VA 
audiological examination, the VA examiner reported that the 
Veteran had extensive testing at the Portland VAMC when he had 
sudden hearing loss around 1998.  The VA examiner indicated that 
those records were not available during the examination, but 
should be reviewed to determine the Veteran's hearing sensitivity 
in the left ear at that time.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Inasmuch as VA is on notice of the potential existence of 
additional relevant VA records, the records of this treatment 
should be obtained prior to any further appellate review of this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 
2 Vet. App. 363, 372-73 (1992). 

Accordingly, the issue of service connection for bilateral 
hearing loss is REMANDED for the following action:

1.  The RO/AMC should request the VA 
treatment records from the Portland VAMC from 
1998 concerning the Veteran's bilateral 
hearing loss.  

2.  The RO/AMC should notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) if the 
records are unavailable.

3.  After completion of the development above, 
the RO/AMC should schedule the Veteran for an 
audiological examination to determine the 
nature and etiology of his bilateral hearing 
loss.  The examiner is requested to offer an 
opinion as to the likelihood that the 
Veteran's bilateral hearing loss is related to 
service.

For the purposes of the examination, the 
record documents the Veteran's exposure to 
rocket and mortar fire in service.  In 
rendering an opinion, the examiner should 
accept as established fact that the Veteran 
was exposed to loud noises in service.

In assessing the relative likelihood as to 
origin and etiology of the bilateral hearing 
loss specified above, the examiner should 
apply the standard of whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that the bilateral 
hearing loss is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.  
The examiner should also comment on the VA 
examiner's opinion in April 2008 that opined 
the Veteran's hearing loss was caused by 
medical factors not related to service.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.
   
All opinions are to be accompanied by a 
rationale consistent with the evidence of 
record.  If the requested medical opinion 
cannot be given, the examiner should state the 
reason(s) why.

4.  After completion of the above 
development, the claim for service connection 
for bilateral hearing loss, should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  It is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, as the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2010).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


